number release date cc dom fs p si tl-n-5643-98 uilc department of the treasury internal_revenue_service washington d c date internal_revenue_service national_office field_service_advice memorandum for district_counsel from assistant chief_counsel field service cc dom fs income forecast depreciation--mortgage servicing rights subject this field_service_advice responds to your memorandum dated field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer parent subsidiary year year year issues whether the income_forecast_method_of_depreciation may be used to amortize purchased mortgage servicing rights assuming that the income forecast method may be so used whether income forecast amortization reported on original returns using mid-year data may be recomputed on amended returns using end-year data conclusions the income forecast method has been allowed as an acceptable method of computing depreciation only for specified types of assets for which time-based methods of depreciation are not suitable pools of mortgage servicing rights are not among the specified types of assets and have been treated by case law as appropriate for straight_line time-based depreciation further pools of mortgage servicing rights do not qualify for the income forecast method because they are not characterized by an erratic income stream dependent upon popularity but rather by a steadily declining stream of income the filings of amended returns changing from use of mid-year data to end-year data in the calculation of taxpayer s depreciation deduction on its amended returns for year sec_1 and are unauthorized changes in method_of_accounting and cannot be done without the permission of the commissioner in addition the amended returns did not treat the amortization of the pools of mortgage servicing rights in an allowable manner and therefore are unacceptable and invalid facts taxpayer is a wholly-owned subsidiary of parent subsidiary is a wholly-owned subsidiary of taxpayer taxpayer and subsidiary filed consolidated income_tax returns with parent for year sec_1 and taxpayer originates purchases sells and services residential mortgage loans at issue is servicing purchased from other servicers servicing involves collecting the homeowners monthly payments remitting principal and interest to the investors handling an escrow fund for payment of insurance and taxes and handling delinquencies taxpayer receives a portion of the homeowners interest payments for performing its services taxpayer acquired the servicing at issue through asset purchases rather than stock acquisitions making taxpayer s basis in this purchased servicing the purchase_price less accumulated depreciation subsidiary also had purchased servicing a decline in interest rates during year sec_1 and caused a substantial increase in loan payoffs due to an increase in refinancing as well as increased home sales the dollar value of taxpayer s servicing portfolio consequently decreased purchased mortgage servicing rights are an amortizable intangible asset taxpayer acquired purchased mortgage servicing rights in each of the year sec_1 and as it did in a number of years prior to year taxpayer utilized the income forecast method for amortizing its purchased mortgage servicing rights the amortization was computed by multiplying the unamortized basis of the purchased servicing asset by a percentage based on the portion of income expected to be received in the current period divided by the total amount of income expected to be received over the balance of the servicing period the expected income for the current period and the total expected income were reestimated each year during year sec_1 and taxpayer s book treatment of purchased servicing was governed by statement of financial_accounting standards no accounting for certain mortgage banking activities in part statement no provides that a t he amount capitalized as the right to service mortgage loans shall be amortized in proportion to and over the period of estimated net servicing income servicing revenue in excess of servicing costs each year taxpayer used a computer model to estimate income expected to be received in the current period and future expected income the calculation considered factors such as principal balance remaining life servicing fee rate servicing costs tax costs usage of principal and interest float usage of escrow foreclosure losses income from fees and insurance and prepayment speeds principal balance and prepayment speed were the most important factors for year taxpayer calculated new amortization rates each month there were different rates for the servicing assets grouped by year of acquisition for year taxpayer changed the asset composition grouping all pre-year purchased servicing into one asset for purposes of calculating its monthly amortization and using a certain amortization rate for the first three months of year and another certain amortization rate for the last nine months of year for the year purchased servicing yet other rates were used for the first three months and the last nine months of year for year a particular amortization rate was used for all pre-year purchased servicing except for the largest purchase which received a different rate yet another rate was used for the year purchased servicing on their consolidated income_tax returns for year sec_1 and taxpayer and subsidiary claimed certain amounts as aother deductions for amortization of their purchased servicing assets the total amortization taken on the original income_tax returns was identical to book amortization except that the enactment of i r c ' f required straight-line month amortization of those purchased after date an m-1 adjustment was accordingly made subsequently parent filed amended income_tax returns requesting additional deductions with respect to amortization of the purchased mortgage servicing rights for year sec_1 and the amended returns used the same computer model as had been used on the original returns though the data input into the model changed the loans were grouped differently for purposes of computing amortization on the amended returns from the groupings used in calculating amortization on the original returns for the amended returns loan amortization rates were calculated on a group basis for each of the year and acquisitions the acquisitions for the first pre-year year and the acquisitions for the remaining pre-year years treated as a group for year taxpayer determined which group a loan belonged to based on the loan s year of origination for year sec_2 and taxpayer determined which group a loan belonged to based on the year when taxpayer acquired the loan moreover the amortization rates used for the amended returns varied from the book amortization indicated by the original returns except for the amortization for the first pre- year year grouping claimed for the year the amortization claimed with respect to each grouping of mortgage servicing rights was larger on the amended returns than on the original in the instance of the amortization rate for the first pre-year grouping claimed for year the revised amortization rate was twice as high on the original returns as on the original the increased amortization reflected the use of year-end data for the computer modeling rather than the mid-year data reflected in the original returns the mid-year data input one half of year end principal and escrow into the formula and assumed a zero percent payoff for the first year however end-year data reflected lower principal than had been originally expected moreover use of year end data input higher prepayment speeds reflecting the unexpected high prepayments which occurred into the model the income_forecast_method_of_depreciation calculates depreciation by applying a fraction whose numerator is the actual income earned during the taxable_year and whose denominator is the estimated total income to be earned during the asset s useful_life an estimate made at the end of the year is presumably more accurate than estimates at the beginning of or during the year since more information is available however taxpayer s original returns used mid-year data and used estimated figures for both income to be earned during the year and total income to be derived from the asset as did the amended returns law and analysis sec_167 provides for a depreciation deduction and allows a reasonable allowance for the exhaustion wear_and_tear including a reasonable allowance for obsolescence of property_used_in_the_trade_or_business or held_for_the_production_of_income for tangible_property sec_168 provides that except as otherwise provided in sec_168 the depreciation deduction provided by sec_167 shall be determined by using the applicable_depreciation_method recovery_period and convention the modified accelerated_cost_recovery_system macrs which sec_168 prescribes for tangible_property was enacted by the tax_reform_act_of_1986 for property placed_in_service after sec of pub_l_no date for intangible_property treas reg ' a -3 provides that an intangible asset known from experience or other factors to be of use in the business or in the production_of_income for only a limited period whose length can be estimated with reasonable accuracy may be the subject of a depreciation allowance treas reg ' a -1 a provides the general_rule that the allowance provided by sec_167 is that amount which should be set_aside for the taxable_year in accordance with a reasonably consistent plan not necessarily at a uniform rate so that the aggregate of the amounts set_aside plus salvage_value will equal the cost or other basis of the property at the end of its useful_life the allowance shall not reflect amounts representing a mere reduction in market_value treas reg ' a -1 b provides that the estimated_useful_life of an asset is not necessarily the useful_life inherent in the asset but is the period over which the asset may be expected to be useful in the trade_or_business or in the production_of_income the period is determined by reference to the taxpayer s experience with similar_property taking into account present conditions and probable future developments if the taxpayer s experience is inadequate the general experience of the industry may be used until the taxpayer s experience forms an adequate basis for the determination the estimated remaining useful_life may be subject_to modification by reason of conditions known to exist at the end of the taxable_year and shall be redetermined when necessary but only when the change in useful_life is significant and there is a clear_and_convincing basis for the redetermination treas reg ' b -1 provides that the straight_line method may be used in determining a reasonable allowance for depreciation for any property which is subject_to depreciation under sec_167 and shall be used in all cases where the taxpayer has not adopted a different acceptable method taxpayer in this case has not applied the straight_line method of amortization to its purchased pools of mortgage servicing contract rights but has determined amortization by using an income forecast method taxpayer s amortization has been computed by multiplying the unamortized basis of the purchased servicing asset by a percentage based on the portion of income expected to be received in the current period divided by the total amount of income expected to be received over the balance of the servicing period revrul_60_358 1960_2_cb_68 administratively allowed the aincome forecast method as an acceptable method for computing a reasonable allowance for depreciation under sec_167 with respect to a specified type of property leased or rented television films this method requires the application of a fraction whose numerator is the actual income for the films for the taxable_year and whose denominator is the forecasted or estimated total income to be derived from the films during their useful_life if in subsequent years it is found that the income forecast was substantially over- or underestimated an adjustment of the remaining income forecast for the subsequent years may be made the total forecast income should be based on the conditions known to exist at the end of the period for which the return is made the estimate can be revised upward or downward at the end of subsequent taxable periods revrul_60_358 reasoned that the income from television films has a strikingly uneven erratic flow resulting from audience appeal additional income will be received from the reruns of successful film series depending upon popularity the usefulness of such assets is measurable over the income it produces and cannot be adequately measured by the passage of time alone to avoid distortion depreciation must follow the flow of income revrul_60_358 states that the principle of aincome forecast is limited in its application to television films taped shows for reproduction and other_property of a similar character revrul_64_273 1964_2_cb_62 held that motion picture film is included in property of a similar character revrul_78_28 1978_1_cb_61 holds that since the reason for using the income forecast method to depreciate movie films is to minimize the distortion_of_income by matching depreciation_deductions with income derived from assets giving rise to the deductions income reflected in the numerator of the fraction used to compute the depreciation deduction for the tax_year must reflect the same gross_income used to compute taxable_income from the film for the same period revrul_78_28 also described sound_recordings and books as other similar_property described under the income forecast method revrul_79_285 1979_2_cb_91 holds that the income_forecast_method_of_depreciation may be used to compute depreciation_deductions for book manuscripts patents and master recordings revrul_89_62 1989_1_cb_78 examined the treatment of video cassette rental recordings it noted that sec_168 provides that sec_168 does not apply to any motion picture film or video tape and held that videotapes are among the video tapes excluded from the scope of sec_168 but may be depreciated under the straight_line or income forecast method revrul_89_62 further stated that the income forecast method recognizes that certain assets generate uneven flows of income and have unique income producing potential to properly apply the income forecast method there must be income projections for each asset subject_to the method groupings by videocassette title are permissible for making income projections but broader groupings are not revrul_95_52 1995_2_cb_27 holds that consumer durable property subject_to rent-to- own contracts is not property depreciable under the income forecast method revrul_95_52 notes the television and movie films taped shows for reproduction book manuscripts patents master recordings and other_property of a similar character allowed by rev ruls supra supra and supra it describes these assets as assets of an artistic or creative character generating uneven flows of income and having unique income-producing potential revrul_95_52 states that the passage of time generally is not an appropriate measure of the useful_life of this property whereas the useful_life of consumer durable property is appropriately measured by the passage of time and not by the income produced use of income forecast method for purchased mortgage servicing rights pools of mortgage serving rights are intangible assets treas reg ' a -3 provides that an intangible asset known from experience or other factors to be of use in the business for only a limited period whose length can be estimated with reasonable accuracy may be the subject of a depreciation allowance the right to service a pool or portfolio of mortgage servicing rights has been held to constitute an intangible asset within the meaning of treas reg ' a -3 which has an average life span whose length can be estimated with reasonable accuracy 308_fsupp_333 c d cal 460_f2d_261 9th cir 56_tc_677 acq 1972_1_cb_2 460_f2d_261 9th cir first national bank of omaha v commissioner tcmemo_1975_67 moreover for property acquired after date sec g of pub_l_no date the internal_revenue_code explicitly recognizes that mortgage servicing rights are intangible assets in sec_167 and sec_197 sec_167 provides that if a depreciation deduction is allowable under sec_167 with respect to a mortgage servicing right described in sec_197 the deduction is computed using the straight-line method and a 108-month useful_life sec_197 excepts mortgage servicing rights secured_by residential real_estate from the usual 15-year amortization provided by sec_197 for intangibles unless such right is acquired in a transaction involving the acquisition of assets constituting a trade_or_business prior to being stricken generally for property placed_in_service after date sec a and c of pub_l_no date sec_167 determined that certain methods of accelerated_depreciation including the declining balance and sum of the years-digits methods were reasonable allowances for purposes of sec_167 sec_167 provided that this determination applied only for property other than intangible_property with a useful_life of three years or more however there was no such determination in the internal_revenue_code of methods of depreciation considered reasonable for intangible_property of course the straight_line method is always deemed to be a areasonable allowance for depreciation treas reg ' b -1 states that the straight_line method may be used in determining a reasonable allowance for any property which is subject_to depreciation under sec_167 and shall be used in all cases where the taxpayer has not adopted a different acceptable method for other methods of depreciation with respect to intangible assets any method which the taxpayer uses must be shown to be reasonable pursuant to sec_167 the income forecast method is not an acceptable method_of_depreciation for pools of mortgage servicing rights but is an acceptable method depreciation only for specified types of property which have an erratic stream of income and a usefulness dependent upon consumer appeal the income_forecast_method_of_depreciation was created by revrul_60_358 and specifically limited to television films including taped shows for reproduction and other_property of a similar character in discussing television films revrul_60_358 states that they have a distortion_of_income caused by a strikingly uneven erratic flow of income resulting from audience appeal a successful film series will receive additional income from reruns over a period of years depending upon popularity while unsuccessful series may produce little or no income after the initial exhibition the usefulness of such assets is measurable over the income they produce and cannot be measured by the passage of time alone revrul_60_358 therefore states that it is the position of the service that the income forecast method constitutes an acceptable method for computing a reasonable allowance for depreciation of television films under sec_167 other rulings make plain that the income forecast method is not a method of general application but is suitable only for specified other_property with a character similar to that of the television films considered in revrul_60_358 revrul_64_273 supra ruled that motion pictures are other_property of a similar character to the television films revrul_78_28 supra states that sound_recordings and books are similar_property revrul_79_285 supra additionally mentions patents revrul_89_62 supra states that videocassettes are among the amotion picture film or video tape s which sec_168 excludes from the application of sec_168 ie from macrs sec_168 still current was added by sec a of pub_l_no moreover the legislative_history of former sec_167 indicates a congressional awareness that the income forecast method was only available for certain types of property sec_167 was amended to provide that paragraphs and of sec_167 do not apply to any motion picture film video tape or sound_recording sec d of pub_l_no date effective generally for property placed_in_service after date sec of pub_l_no h_rep_no 99th cong 1st sess vol c b states that films videotapes and sound_recordings were not eligible for the accelerated_depreciation methods of former sec_167 or but the income forecast method or similar methods were available there is no mention of the income forecast method as being suitable for any type of property other than those specified the rulings also make plain that those types of property which may receive the benefit of the income forecast method are those having uneven flows of income and uniquely influenced by popularity revrul_89_62 refers to the unique income producing potential of the eligible assets and moreover states that groupings of videotapes broader than by title are impermissible under the income forecast method revrul_95_52 refers to the eligible assets as artistic or creative with uneven flows of income and unique income producing potential those assets for which the income forecast method is permissible are characterized by an erratic flow of income revrul_60_358 refers to the astrikingly uneven flow of income revrul_60_358 further states that the usefulness of such assets in the taxpayer s trade_or_business is measurable over the income produced and cannot be measured by the passage of time alone revrul_78_28 makes plain that the income forecast method is only available for specified_assets for which the measurement of depreciation by time would fail to produce a reasonable matching of depreciation and income revrul_78_28 states that the reason for the income forecast method is to minimize the distortion_of_income by amatching depreciation_deductions with income derived from assets giving rise to the deductions individual mortgage servicing rights msr s have a contractual life in terms of years and the life is co-terminus with the underlying mortgage obligation the industry readily estimates average useful lives of pools of msr s using accepted statistical analysis reflecting the impact of refinancing home sales and other factors while the income derived from the pool of msr s declines over time as the outstanding balance of the underlying mortgages declines due to principal pay down refinancing sale of homes and other reasons such income is measured over time the anticipated declining income stream over time can be projected and is the basis for determining the purchase_price of a pool of msr s the availability of such projection makes the asset depreciation determinable though not necessarily level over time under sec_167 this income stream is not erratic nor a function of the popularity of the underlying mortgages taxpayer s pools of mortgage servicing rights are not influenced by considerations of popularity and are not characterized by uneven income flows the decision to refinance a mortgage or to pay off a mortgage and move to another home as a result of a decline in interest rates is a purely economic decision unrelated to any passing subjective consumer or esthetic appeal of the mortgage moreover television films and similar assets can have truly erratic income streams which may increase or decline each year for a completely unpredictable number of years the income stream from a pool of mortgage servicing rights is not erratic and can be projected to average a certain useful_life at the time of the pool s acquisition this income stream never increases but only declines over time this steady decline is contrary to the concern which rev ruls and expressed with the income producing apotential of an eligible asset ie with the possibility of significant upswings the most that can be said is that the refinancing of individual mortgages amounts to their retirement treas reg ' a -8 governs losses on the retirement or permanent withdrawal of depreciable_property from the trade_or_business the tax consequences of a retirement depend upon whether the asset is accounted for in a separate or mass asset account taxpayer s mortgage servicing rights are pooled assets treas reg ' a - d and provides that an early loss is not allowable on the retirement of an asset in a multiple asset account taxpayer s pools of mortgage servicing rights are unlike the specific assets for which the income forecast method was held permissible in the above cited rulings for the assets named in the rulings depreciation over time creates a distortion from non-time related uneven income generated by the assets this is the reason why the rulings administratively recognize that the income forecast method is an acceptable method for computing a reasonable depreciation allowance under sec_167 only for specific assets under specific conditions of erratic income see 65_tc_18 and 78_tc_943 stating that the commissioner has authorized the use of the income forecast method under sec_167 for amortizing films because of the uneven flow of income earned by this type of property the income forecast method however is not a reasonable method for computing a reasonable depreciation allowance for all types of asset under any condition there is no statutory or regulatory authority that treats any assets other than those specified administratively or by legislation as eligible for the income forecast method pursuant to sec_167 it may be inferred that congress agrees with this interpretation section a of pub_l_no date added sec_197 to the internal_revenue_code effective for property placed_in_service after date sec c of pub_l_no sec_197 limits use of the income forecast method to films video tapes sound_recordings copyrights books patents and other_property specified in regulations while this legislation is prospective the legislative_history describes this provision as clarifying ie not as changing the types of property to which the income forecast method may be applied h_r rep no 105th cong 1st sess h_r rep no 105th cong 1st sess that there is no regulatory authority for treating assets other than those specified in the rulings and legislation as eligible for the income forecast method may be inferred from treas reg ' a -1 this provision allows for a change in the scheduled depreciation allowance for a modification of an asset s estimated_useful_life by reason of conditions known to exist at the end of the taxable_year though only when the change in the useful_life is significant and there is a clear_and_convincing basis for the redetermination however there is no general regulatory authority for allowing changes in depreciation in later years of the asset s useful_life to reflect changes in projected income as is done under the income forecast method the regulation denies a depreciation allowance for changes in value 90_tc_505 aff d 909_f2d_1101 8th cir concerned the depreciation for the years through of tangible_property including railroad rolling_stock automotive equipment aircraft and data processing equipment which the taxpayer leased out under short-term leases this property was found eligible for the double-declining balance method under sec_167 but ineligible for the income forecast method the tax_court stated that revrul_60_358 was tailored to meet the inadequacies of time-based methods of depreciation which when applied to the unique property film resulted in distortions of income with respect to the tangible assets under consideration the tax_court stated that the usefulness of such assets is adequately measured by the passage of time whereas the income forecast method keys the useful_life of the asset to the income provided however the recent case of abc rentals of san antonio inc v commissioner tcmemo_1994_601 rev d 97_f3d_392 10th cir reh g 142_f3d_1200 7th cir considered the depreciation for the years and of consumers durables which the taxpayers leased out on short-term leases the tenth circuit held that the taxpayer could elect to exclude its tangible_property from macrs pursuant to sec_168 a proposition which is not here relevant because taxpayer s pools of mortgage servicing rights are intangible assets which do not fall withing the macrs scheme but are instead depreciated pursuant to sec_167 the tenth circuit stated that the taxpayer bears the burden of proving that the method_of_depreciation produces a reasonable allowance for depreciation the tenth circuit cited treas reg ' a -1 a for the proposition that a reasonable allowance is that amount which should be set_aside for the tax_year ain accordance with a reasonably consistent plan not necessarily at a uniform rate so that the aggregate of the amounts set_aside plus salvage_value will at the end of the estimated_useful_life of the depreciable_property equal the cost or other basis of the property a the tenth circuit also cited treas reg ' b -0 a which provides that any reasonable and consistent method of computing depreciation may be used under sec_167 but also states that depreciation_deductions shall not exceed asuch amounts as may be necessary to recover the unrecovered cost or other basis less salvage_value during the remaining useful_life of the property the tenth circuit noted that the commissioner had conceded that the income forecast method was the most economically accurate method of depreciating the property thus conceding the reasonableness of the method the tenth circuit s reliance on treas regs ' a -1 a and b -0 a was inappropriate these regulations allow the use of a reasonable_time based method over an asset s useful_life but the income forecast method is not keyed to an asset s useful_life it is a reasonable method_of_depreciation under sec_167 only for assets specified in rulings and later in legislation that are recognized to have an erratic income stream dependent upon popularity the simple fall off of income which occurs to pools of mortgage servicing rights is not an erratic stream of income and is not a result of subjective consumer popularity the tenth circuit s second opinion in abc rentals supra acknowledged that the above mentioned legislative_history of sec_197 which limits use of the income forecast method to specified types of property for property placed_in_service after date characterized this change as a clarification however it stated that the views of one congress on the meaning of legislation passed by an earlier congress are ordinarily not entitled to great weight 513_us_64 the tenth circuit failed to consider the effect on the above-mentioned legislative_history of the last sentence of sec_167 effective for property placed_in_service after date congress stated that under the bill afilms video tapes and sound recordingsa are not eligible for the accelerated_depreciation methods under sec_167 or but the income forecast method was available h_rep_no supra pincite thus it is evident that an earlier congress envisioned the income forecast method only in terms of certain specified types of property while the legislative_history does not explicitly so state films videotapes and sound_recordings are all characterized by erratic income flows depended upon popularity the very factors which led to the adoption of the income forecast method in revrul_60_358 supra lastly even if the income forecast method were available taxpayer has not applied it properly revrul_60_358 requires the application of a fraction whose numerator is the actual income from the asset for the taxable_year and whose denominator is the estimated total income to be derived from the asset revrul_60_358 further states that the estimated income to be derived from the asset should be based on conditions known to exist at the end of the period for which the return is made revrul_78_28 supra requires that the income reflected in the numerator of the fraction used to compute the depreciation deduction for the tax_year must reflect the same gross_income used to compute taxable_income from the asset for the same period amended_return using end-year data on both its original and amended income_tax returns taxpayer used estimated rather than actual figures for current_year income morever the use of mid-year data on the original return is inconsistent with the requirement that estimated income be based on information known to exist at the end of the taxable_period in addition taxpayer applied the calculated depreciation_rate to a redefined asset in subsequent years in light of all the above taxpayer s pools of mortgage servicing rights are not among the types of assets specified by revenue rulings or legislation as those for which the income_method provides a reasonable allowance for depreciation under sec_167 additionally pools of mortgage servicing rights do not qualify for the income forecast method because they are not subject_to strikingly uneven income streams dependent upon consumer popularity taxpayer s original returns computed amortization of its pools of mortgage servicing rights under the income forecast method using mid-year data the data input one half of year- end principal and escrow into taxpayer s formula taxpayer filed amended returns which computed amortization using end-year data while reflecting lower principal and higher prepayment speeds than had originally been expected it does not appear the amended returns correct errors on the original returns and it has not been established that the original returns contain miscalculations while taxpayer s amended returns used end-year rather than mid-year data the amended returns were based on facts that existed at the time that the original returns were filed the question arises whether taxpayer s original returns should be considered to have made a binding election to use mid-year data precluding use of the end-year data aoversight poor judgment ignorance of the law misunderstanding of the law unawareness of the tax consequences of making an election miscalculation and unexpected subsequent events have all been held insufficient to mitigate the binding effect of elections made under a variety of provisions of the code 55_tc_468 while estimates whose accuracy depends upon the judgment of the person who established them may not be retroactively corrected under the doctrine_of_election mathematical errors in computation may be corrected 48_tc_118 rev d on another issue 413_f2d_55 9th cir it would appear that taxpayer s decision to use end-year data on the amended returns was a judgment as to the type of variables to be used in its formula rather than correction of a mathematical mistake however such cases dealing with the doctrine_of_election generally concern a situation where the taxpayer is required by statue or regulation to make an affirmative action of election between two allowable methods of treating an item moreover the form_4562 depreciation and amortization does not indicate any election to be made with regard to intangible assets or the income forecast method there is no such indication on line sec_39 and sec_40 dealing with amortization of costs beginning respectively in the current and prior years or on the line total amortization to be carried to the aother deductions line of the form_1120 u s corporate_income_tax return where taxpayer reported the income even if the taxpayer were deemed to have made an election on its original returns with respect to the income forecast method its use of mid-year data conflicted with the requirement of revrul_60_358 supra that the estimated income to be derived from the asset should be based on conditions known to exist at the end of the period for which the return is made in 346_f2d_1016 rev g 41_tc_572 the taxpayer made an election of the deferred payment method of reporting the gain from a sale however the deferred payment was unavailable where the notes had an ascertainable fair_market_value the commissioner sought to treat the entire profit as currently taxable rather alternatively to allow use of the installment_method the tax_court denied use of the installment_method noting noncompliance with the regulation s requirement that election of the installment_method be made in the year_of_sale the ninth circuit stated that the taxpayer could not be bound by his original election because it was a nonallowable choice no one was bound although the consideration that the taxpayer therein was not using hindsight to seek a more advantageous method also influenced the ninth circuit the point remains that it does seem inequitable to seek to hold a taxpayer to a nonallowable choice similarly in 56_tc_765 the taxpayer used the double declining balance method_of_depreciation on his original return not knowing that statute made it inapplicable for used_property by amended_return he chose the 150-percent declining balance method the court stated that the commissioner could not avail himself of the taxpayer s mistake to force upon him the least favorable method_of_depreciation straight_line in this instance in the present case taxpayer s amended returns which did however continue to have the infirmity of using estimated actual income for the current taxable_year contrary to rev_rul were at least less incorrect than the original returns even if the assumption is made that pools of mortgage servicing rights are among the types of property for which the income forecast method is allowable and the further assumption is made that taxpayer s amended returns had properly applied the income forecast method the amended returns were unauthorized changes in a method_of_accounting taxpayer used mid-year data in its calculation of the income forecast method in its original returns for year sec_1 and where a taxpayer seeks to change the treatment in a material_item used in an overall plan of accounting such a change is a change in a method_of_accounting treas reg '1 e ii a where a taxpayer has applied an erroneous method_of_accounting for two consecutive returns the taxpayer has adopted a method_of_accounting revrul_90_38 1990_1_cb_57 a taxpayer cannot make a change in a method_of_accounting without permission of the commissioner sec_446 whether the taxpayer will be allowed to change its method_of_accounting is within the discretion of the service in this instance the service will not follow gimble bros inc v united_states 535_f2d_14 ct_cl in which the court permitted the taxpayer to file amended returns for prior years to effect a change in method_of_accounting for a material_item revrul_90_38 supra with respect to the yearly changes in the composition of the asset to which taxpayer applied the income forecast method because taxpayer has not used a consistent erroneous method for two consecutive returns taxpayer has not established a method_of_accounting revrul_90_38 supra based on foley supra and 55_tc_1101 the taxpayer is entitled to adopt a proper method_of_accounting by a amended_return however the filing of amended returns is not a statutory right and their acceptance or rejection is a matter of administration within the discretion of the commissioner shall co v united_states 129_fsupp_137 s d n y the service considers an amended_return filed by the due_date of the original return to be the taxpayer s return for the period but has discretion to accept or reject an amended_return filed after that time obvious administration and legal problems could result from allowing the filing of supplemental returns at the taxpayer s option m saltzman i r s practice and procedure 2d ed 65_tc_113 states that cases which uphold the validity of amended returns fall within one of the following factual contexts the amended_return was filed prior to the date prescribed for filing the original the taxpayer s treatment of the item in the amended_return was not inconsistent with the treatment in the original return or the taxpayer s treatment of the item in the original return was improper and the taxpayer elected one of several allowable alternatives in the amended_return in the present case taxpayer has failed to follow the requirements for filing an amended_return none of the above-mentioned three conditions applies to the present case the amended returns were filed after the prescribed dates for the original returns secondly taxpayer s treatment of the contested item in the amended returns was inconsistent with its treatment in the original returns substituting end-year for mid-year data and grouping the mortgages differently thirdly taxpayer s treatment of the item in its original returns was improper but taxpayer did not elect an allowable alternative in the amended_return and merely chose to submit a less objectionable modification of its improper original treatment taxpayer s treatment on the original returns was incorrect because pools of mortgage servicing rights are not assets having erratic income streams due to popularity as required by revrul_60_358 the treatment was improper because it used an estimate of the income for the current taxable_year whereas revrul_60_358 contemplates actual income for the taxable_year the treatment on the original returns was additionally improper because rev_rul states that total estimated income should be based on conditions known to exist at the end of the period for which the return is made yet the original return was based on mid-year data further revrul_60_358 contemplates application of an annually revised income forecast ratio to the same asset year after year the original returns grouped the servicing rights by year of acquisition for year grouped all pre-year servicing into one asset distinct from the year servicing for year and treated year similarly to year except that the largest pre-year asset was also treated as a distinct asset the amended returns cured the last impropriety but others remain the amended returns treated the pools of mortgage servicing rights as the type of asset for which the income forecast method is available despite the lack of an erratic income stream due to popularity the amended returns still used an estimate of the income for the current taxable_year moreover revrul_60_358 contemplates application of an annually revised income forecast ratio to the same asset year after year for year the amended returns grouped loans by year of origination but for year sec_2 and the amended_return grouped loans by year of acquisition there also does not appear to be an adequate explanation of why the groupings on the amended returns were different from the groupings on the original returns per-year asset pools accounting is beyond the scope of this memorandum case development hazards and other considerations with regard to the issue whether the income forecast method may be used to depreciate pools of mortgage servicing rights the tenth circuit s adverse holding in abc rentals inc supra that the income forecast method was reasonable was based on the commissioner s concession that the income forecast method was the most economically accurate method of depreciating the leased consumers durables therein such a concession should not be made it is inconsistent with the position that the mortgage servicing pools are inappropriate for the income forecast method because they are subject_to steadily declining rather than erratic income morever inconsistencies in taxpayer s methodology such as computing servicing by month for year and by year for year on the original return and grouping loans by year of origination for year and by year of acquisition for year sec_2 and on the amended returns indicate that taxpayer will have a heavy burden in arguing that its use of the income forecast method was economically accurate deborah a butler by harve m lewis chief passthroughs special industries branch field service
